Citation Nr: 0404553	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

The issue of entitlement to service connection for a back 
disorder comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The issue of entitlement to service 
connection for PTSD comes before the Board on appeal from a 
rating decision issued in July 2002 by the RO in Lincoln, 
Nebraska.  

The issues of entitlement to service connection for PTSD and 
entitlement to a higher initial rating for tinnitus are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  Asymptomatic scoliosis was noted at service entrance.

3.  No acquired back disability was manifested during 
service, at discharge, or for many years thereafter.  

4.  The veteran does not currently have a back disability of 
service origin.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), are applicable to the claim decided herein.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In November 2002, the RO sent a letter to the veteran.  In 
this letter, the RO addressed the veteran's claim for service 
connection for a back condition.  It also explained the 
veteran's role in the claims process and asked him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Additionally, the statement of the 
case issued in February 2003 provided notice of the VCAA 
provisions and the pertinent regulations governing the 
veteran's service connection claim.  Thus, in regard to the 
veteran's claim for service connection for a back condition, 
the veteran has been afforded appropriate notice under the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that the November 2002 letter 
requested a response within 30 days.  The letter also 
indicated that the veteran had up to one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  To the extent this language was 
misleading, see Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003), the Board emphasizes that, in any 
case, more than one year has passed since the date of this 
VCAA letter.  See also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).  Moreover, even at the 
time of his November 2002 submission of evidence, the veteran 
specifically advised VA that he had no further evidence and 
that the case should be processed "with the evidence 
submitted".  Nevertheless, in December 2002, after no 
response had been received from the veteran, the RO sent 
another letter.  In that letter the veteran was specifically 
advised that VA was waiting for signed release forms relevant 
to Dr. Hrnicek and the Howard County Medical Clinic such that 
any additionally relevant records could be obtained and 
considered in connection with his claim.  Finally, in the 
statement of the case issued in February 2003, the RO advised 
the veteran of all evidence considered, to include his non-
response to the November 2002 VCAA letter.  On his Form 9 the 
veteran offered no additional argument and did not identify 
any additional evidence in support of his claim.  The Board 
emphasizes that "the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, VA made substantial efforts to assist the 
veteran in obtaining additional medical records.  Absent his 
cooperation, however, VA cannot request these private 
records.

The Board also notes that, relevant to the duty to assist, 
handwritten annotations on the file copy of the RO's December 
2002 letter indicate that a search of a VA computerized 
records database revealed no records pertinent to the 
veteran.  To the extent the duty to assist also includes 
providing a medical examination, see 38 C.F.R. 
§ 3.159(c)(4)(i), the Board has determined that an 
examination is not needed in this case.  Any current medical 
opinion linking a diagnosed back disability to the veteran's 
military service would necessarily be based upon a history 
provided by the veteran many years following his discharge 
from service which is inconsistent with service records that 
are negative for injury, treatment or evidence of disability 
at discharge.  Thus, in the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

II.  Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2003).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to service 
connection for a back disability.  The relevant evidence of 
record includes the veteran's service personnel and medical 
records and a November 2002 letter from R. Wells, PA-C.  

At the time of pre-enlistment, the veteran complained of 
having a bad back.  The veteran's service enlistment 
examination includes note of asymptomatic scoliosis without 
note of other back disability.  The veteran's service medical 
records do not otherwise reflect treatment or complaints for 
any injury to the back or for any back pathology, to include 
scoliosis or back pain.  In fact, a December 1968 notation 
indicates that the veteran had been examined for discharge 
and found suitable for transfer.  Thus, service records fail 
to demonstrate the existence of any back disability at 
discharge.

The Board notes that the post-service record is negative for 
any complaints, findings or diagnosis of any back disability 
for decades after service.  In fact, the veteran first 
applied for VA benefits based on a back disability in 
November 2002.  At that time he submitted a statement from a 
physician's assistant, R. Wells.  PA Wells indicated that the 
veteran currently has back disability manifested by pain and 
leg weakness with motion limitation.  PA Wells identified no 
specific diagnosis.  

In the November 2002 letter, PA Wells reports review of the 
veteran's "chart", at one point citing to records from Dr. 
Hrnicek, a previous provider, and also indicating that 
medical records, possibly service records, were "scant and 
very difficult to follow."  It is unclear what documents 
were reviewed.  In any case, the history set out in the 
November 2002 letter is inconsistent with available service 
records.  PA Wells notes, for instance, that the veteran had 
no identifiable congenital disease, etc., despite service 
medical notation of scoliosis.  PA Wells indicates that the 
veteran should not have been admitted to the military due to 
his back discomfort and chronic pain, but does not address 
the specific military finding of only asymptomatic scoliosis.  
PA Wells then continues to note several back injuries during 
service requiring evaluation by a medical examiner and that 
after service the veteran tried to farm but ended up having 
surgery on his back for a herniated disc.  None of this 
information is available in the current claims file and, as 
noted herein above, VA attempts to obtain additional records 
that might illuminate the history and course of the veteran's 
back problems have been unsuccessful due to the veteran's 
failure to respond with needed information and release.  PA 
Wells concluded that the veteran's back problems were 
"enhanced significantly" by activities reported by the 
veteran as having occurred during his military service.

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Such determination 
includes accounting for evidence which it finds to be 
unpersuasive.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  Here, the Board finds the 
statement offered by PA Wells to be nonpersuasive.  First, 
such was offered at the veteran's request by a physician's 
assistant based on review of records not made available to 
the Board.  As such it does not carry the probative weight of 
a medical opinion offered by a physician with direct 
knowledge of the veteran's case and with support from an 
accurate citation of evidence in the claims file as well as 
citation to accepted medical principles.  The Court has 
specifically found that the weight of a medical opinion is 
diminished where that opinion is based on an inaccurate 
factual premise or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

It is also well established that the Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and 
Guimond v. Brown, 6 Vet. App. 69 (1993) and most recently, 
Pond v. West, 12 Vet. App. 341 (1999) where the appellant was 
himself a physician.  Such is the instant case.  When 
reviewed side by side with actual service records, it is 
clear that PA Wells' statements are based on review of the 
veteran's medical chart and recorded history as opposed to 
documentation made contemporary with service. 

Thus, in this case the Board finds the only post-service 
medical evidence to lack probative value in the face of 
service records showing no more than asymptomatic scoliosis 
at entrance and no evidence of any back disability during 
service or at discharge.  This is particularly so due to the 
lack of any credible evidence of a continuity of back 
problems since service, with the available record instead 
suggesting that the veteran returned to work in farming and 
only sought benefits for back problems decades later.  The 
veteran's own statements, as a lay individual, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), are not competent to 
establish that a currently diagnosed back disability is 
related to service.  Finally, there is no other competent 
medical evidence available to the Board demonstrating the 
existence of a current back disability that had its onset 
during, was aggravated during, or is otherwise causally 
related to service.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for increase, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a back disorder is 
denied.


REMAND

First, the Board notes that in a July 2002 rating decision 
the RO granted service connection for bilateral tinnitus and 
assigned an initial 10 percent evaluation.  In January 2003, 
the veteran entered a notice of disagreement with this 
decision, arguing entitlement to a separate 10 percent rating 
for each ear.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Although the RO addressed that matter in a rating 
decision, the record does not reflect that the RO issued a 
statement of the case that addresses the claim of entitlement 
to an initial rating greater than 10 percent for bilateral 
tinnitus.  Thus, the Board is required to remand this issue 
to the RO for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Next, the Board notes that remand of the veteran's claim of 
entitlement to service connection for PTSD is warranted to 
ensure full and complete compliance with the enhanced duty to 
assist provisions enacted by the VCAA.

The veteran states that while on active duty service in Japan 
and Vietnam he witnessed a plane crashing into a mountain.  
He reports that he was part of the volunteer group sent to 
retrieve the bodies.  The veteran has also stated that he 
witnessed other planes being shot down.  He states that he 
currently has trouble sleeping without medication and is 
constantly reliving his experience of retrieving the bodies.  
He complains of having difficulty getting onto an airplane 
and that he  experiences nightmares.

The available medical evidence includes a post-service 
diagnosis of PTSD with an examination opinion relating the 
veteran's PTSD to reported stressors.  At the time of the 
examination the veteran reported that he flew missions to 
supply combat troops with food and supplies.  He again 
indicated he had seen planes shot down and that he was sent 
out to retrieve bodies.  The diagnosis of PTSD offered by the 
examiner is based on the veteran's own reported history of 
service events.  From the available record; however, it is 
not evident that the veteran in fact engaged in combat with 
the enemy or flew missions and there has been inadequate 
attempts at stressor verification.  Remand to accomplish such 
attempted stressor verification and to obtain a clarifying 
examination opinion is therefore in order.

For these reasons, this case is REMANDED for the following:

1.  The RO should provide the veteran a 
statement of the case regarding the claim 
for entitlement to an initial rating 
greater than 10 percent for bilateral 
tinnitus.  The veteran should be advised 
that, if he wishes the Board to address 
this claim, he must submit a timely 
substantive appeal in response to the 
statement of the case.  

2.  The veteran should be invited to 
submit any corroborating evidence, such 
as the names of specific victims of the 
plane crashes, including those whose 
bodies he retrieved, specific dates of 
the crashes, and/or buddy statements to 
verify the events. 

3.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim, documents 
relevant to the dates and places of the 
veteran's service duties, a copy of this 
remand and all associated documents to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any information, to include relevant unit 
histories, which might corroborate the 
veteran's alleged stressors of having 
witnessed plane crash in his unit area 
and having been sent to help retrieve 
bodies.  A response, negative or 
positive, should be associated with the 
claims file.  The RO should, as 
indicated, undertake follow-up through 
appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

4.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified.  All credibility issues related 
to this matter should be addressed at 
that time.

5.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The RO must specify for the 
panel the stressor(s) it has determined 
are corroborated by the evidence of 
record and instruct the examiner that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examiner should confirm 
or refute whether the veteran meets the 
diagnostic criteria for PTSD and identify 
the stressor or stressors to which any 
current diagnosis of PTSD is attributed.  
The examiner should also state the likely 
etiology of any other diagnosed 
psychiatric disabilities.  The examiner 
should include review of the claims file, 
to include the psychological opinion of 
Dr. M. Canell dated in March 2002 in 
offering the above-requested diagnostic 
and etiologic conclusions.  The rationale 
for all opinions should be provided.  

6.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed with respect to this claim.  

7.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied the veteran and his attorney 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



